Title: To James Madison from Henry Dearborn, 24 October 1812
From: Dearborn, Henry
To: Madison, James


Sir,Greenbush Octobr 24th. 1812
The Secretary of war has undoubtedly informed you of the unfortunate event at Niagara. It undoubtedly originated with two or three indiscreet ardent spirits, whose political and personal feelings could not brook the Idea of having any share of the honour of an effective movement attached to those officers and men that were more immediately under the direction of the U. S. But Genl. Van Renssellaer did not, I presume, partake of those feelings, he was pressed into the premature measure by being deceived into a belief that the Militia Generally were so eager for the measure, that unless he consented, they would all leave him—several officers of the regular Troops that happened to be near, were induced to volunteer their services, probably from an apprehention that they might suffer in reputation by declining, but that he should have countenanced such a premature and extraordinery measure, is not easey to account for, especially after having been fully informed by me, of the strength of the force destined for his command, and of the object contemplated, and having been reminded of the expediency of consulting the principle officers, on the time & points of attack, and that it would be necessary to be prepared if possable for crossing with 5000, men at once, with Artillery &c. instead of being so prepared, only 13 boats out of from 80 to 90, were collected at the point of cross[i]ng, and instead of being prepared to act in concert with Genl. Smith & the main body of the Troops which were at Buffalo, the attempt was made with from 800 to 1000 men, with boats sufficient for transporting not more than 500 men, at once. Genl. Van Renssellaer having intimated a desire to be relieved from his command, I have directed him to give the command over to Brigadr. Genl. Smyth, and I have authorised Genl. Smyth to take upon himself the command, and I have been explisit in my directions to him, I have proposed his giving Col Parker the command of a Brigade—every effort in my power has been made for sending on reinforcements, and Military stores, and I do not yet dispair of some effective movements, both at Niagara, and towards Montreal, but from some strange fatality, I have not been able to obtain the necessary supply of musket cartridges and have been compelled to the necessary of sending powder & lead to be made up by the respective Regts. I have not deemed it practicable to leave this place, without exposing the service to such imbarrasments as would probably much more than ballance any services I could contemplate at any one point—and until the respective commands are defined, and within such limits, as to enable each commander to actually superintend and direct in person, whatever relates to his command, we must expect misfortunes and disappointments. I have not been insensable of the difficulties & imbarrasments that we must unavoidably encounter at the commencement of a war, especially an offencive war, but we shall ultimately overcome all difficulties and shew the world that alth’o we make a clumsey begining, we are nevertheless capable of prosicuting a war with vigour & effect. Perhaps it is best, all things concidered, that we should find it difficult to commence war. We might otherwise be too ready to ingage in wars. With the highest respect I am Sir your Humbl. Servt.
H. Dearborn
